DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myatt (US 2011/0175778) (of record) and Miklic et al. (US 2016/0303921) (of record).

Regarding claim 1, Myatt discloses a tire comprising: a bead core (Fig. 7: 12) ([0034]); a bead filler which extends to an outer side in a tire radial direction of the bead core (See annotated Fig. 7 below); a carcass ply (Fig. 7: 22) which extends from the bead core (Fig. 7: 12) to another bead core and is folded around the bead core (Fig. 7) ([0038]); a rim strip rubber (See annotated Fig. 7 below) which constitutes a portion of an outer surface in a tire-width direction of the tire; a first pad (See annotated Fig. 7 below) which covers an outer side in a tire-width direction of a folding end of the carcass ply (Fig. 7: 22) which was folded back; and a second pad (See annotated Fig. 7 below) which covers an outer side in the tire-width direction of the first pad (See annotated Fig. 7 below), and which is provided between the first pad 
    PNG
    media_image1.png
    849
    745
    media_image1.png
    Greyscale
 (See annotated Fig. 7 below) ([0040]).

However, Myatt does not expressly recite a reinforcement ply disposed so as to cover the carcass ply around the bead core. Myatt also does not expressly recite that the first pad is provided at an outer side in the tire-radial direction of an end part of the reinforcement ply.
It is generally known in the tire bead art to provide a reinforcement ply disposed so as to cover the carcass ply around the bead core. For instance, Miklic teaches a tire comprising: a bead core (Fig. 4: 225); a bead filler (Fig. 4: 2301, 2032) which extends to an outer side in a tire radial direction of the bead core (Fig. 4: 225); a carcass ply (Fig. 4: 240) which extends from the bead core to another bead core and is folded around the bead core (Fig. 4: 225); a wire reinforcement (i.e. reinforcement ply) (Fig. 4: 265) disposed so as to cover the carcass ply (Fig. 4: 240, 245) around the bead core (Fig. 4: 225) ([0039]-[0040]); and a first pad (Fig. 4: 270) which covers an outer side in a tire-width direction of a folding end (Fig. 4: 250) of the carcass ply (Fig. 4: 240) which was folded back, at an outer side in the tire-radial direction of 
Myatt further discloses that the electronic component is provided at a position distanced by a range of 2 mm to 3 mm from the folding end of the carcass ply ([0020], [0057]), which approaches the claimed range of at least 5 mm. Case law holds that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for said position distance. In this case, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that a distance of 2 mm to 3 mm, especially of 3 mm, and at least 5 mm, especially of 5 mm, would operate and function substantially similarly.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myatt (US 2011/0175778) (of record) and Miklic et al. (US 2016/0303921) (of record) as applied to claim 1 above, and further in view of Yukawa (US 2016/0236521) (of record).

Regarding claim 3, modified Myatt does not expressly recite that a modulus of the first pad and a modulus of the second pad are higher than a modulus of the bead filler. 
Yukawa teaches providing two rubber pads outside of a carcass turn-up along with a bead filler, wherein when a complex elastic modulus E*f of the crosslinked rubber of the bead filler (Figs. 1-2: 38) and .  

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takano (JP 2017-222294, see updated machine translation provided) (of record), Miklic et al. (US 2016/0303921) (of record), and optionally Adamson et al. (US 2008/0289736) (of record).

Regarding claim 1, Takano discloses a tire comprising: a bead core (Fig. 2: 2); a bead filler (Fig. 2: 10) which extends to an outer side in a tire radial direction of the bead core (Fig. 2: 2); a carcass ply (Fig. 
However, Takano does not expressly recite a reinforcement ply disposed so as to cover the carcass ply around the bead core. Takano also does not expressly recite that the first pad is provided at an outer side in the tire-radial direction of an end part of the reinforcement ply.
It is generally known in the tire bead art to provide a reinforcement ply disposed so as to cover the carcass ply around the bead core. For instance, Miklic teaches a tire comprising: a bead core (Fig. 4: 225); a bead filler (Fig. 4: 2301, 2032) which extends to an outer side in a tire radial direction of the bead core (Fig. 4: 225); a carcass ply (Fig. 4: 240) which extends from the bead core to another bead core and is folded around the bead core (Fig. 4: 225); a wire reinforcement (i.e. reinforcement ply) (Fig. 4: 265) disposed so as to cover the carcass ply (Fig. 4: 240, 245) around the bead core (Fig. 4: 225) ([0039]-[0040]); and a first pad (Fig. 4: 270) which covers an outer side in a tire-width direction of a folding end (Fig. 4: 250) of the carcass ply (Fig. 4: 240) which was folded back, at an outer side in the tire-radial direction of an end part of the reinforcement ply (Fig. 4: 265). Miklic further teaches that the wire reinforcements (i.e. reinforcement plies) may provide a structural reinforcement to the tire, or it may protect the body ply from abrasion, or it may be omitted from the tire structure ([0026]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Takano in order to provide a reinforcement ply disposed so as to cover the carcass ply around the bead core wherein the first pad is at an outer side in the tire-radial direction of an end part of the reinforcement ply so as to 
While Takano does not explicitly recite the value for the distance of the position of the electronic component from the folding end of the carcass ply, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said distance. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the distance of the position of the electronic component from the folding end of the carcass ply. 
Optionally, Adamson teaches a tire comprising a carcass ply (Figs. 1-3: 42) with a turn-up (Figs. 1-3: 44) folded around a bead core (Figs. 1-3: 16), a bead filler (Figs. 1-3: 48) provided radially outward of the bead core (Figs. 1-3: 16), and an electronic component (Figs. 1-3: 54), wherein the electronic component is advantageously radially offset away from the free edge (Figs. 1-3: 66) of the folded portion of the carcass ply by at least 10 mm ([0019], [0021], [0062]-[0063]), which falls within and overlaps with the claimed range of at least 5 mm. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the distance of the position of the electronic component from the folding end of the carcass ply. Offsetting the electronic component from the free edge serves to preserve the mechanical endurance of the tire ([0020]). Offsetting the electronic component away from the free edge avoids amplifying such a singularity and makes it possible to obtain good mechanical endurance for the tire ([0020]). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Takano in order to provide that the distance of the position of the electronic component from the folding end of the carcass ply falls within or overlaps with the claimed range so as to preserve . 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takano (JP 2017-222294, see updated machine translation provided) (of record), Miklic et al. (US 2016/0303921) (of record), and optionally Adamson et al. (US 2008/0289736) (of record) as applied to claim 1 above, and further in view of Yukawa (US 2016/0236521) (of record).

Regarding claim 3, Takano further discloses an example wherein the elastic modulus of the first pad (Fig. 2: 12) is 1.43 MPa and the elastic modulus of the second pad (Fig. 2: 32) is 0.63 MPa ([0020]). However, modified Takano does not expressly recite that a modulus of the first pad and a modulus of the second pad are higher than a modulus of the bead filler. 
Yukawa teaches providing two rubber pads outside of a carcass turn-up along with a bead filler, wherein when a complex elastic modulus E*f of the crosslinked rubber of the bead filler (Figs. 1-2: 38) and the complex elastic modulus E*s of the crosslinked rubber of the first rubber pad (Figs. 1-2: 40) are greatly different from each other, separation between each of the bead filler and the first rubber pad, and damage thereof are likely to occur ([0069]). The tire in which a difference between the complex elastic modulus and the complex elastic modulus is small, is excellent in durability. In this viewpoint, the ratio E*f/E*s is preferably greater than or equal to 0.75 and not greater than 1.28 ([0069]). In other words, the first rubber pad may have a modulus that is higher than the bead filler. Moreover, when a complex elastic modulus E*s of the crosslinked rubber of the first rubber pad (Figs. 1-2: 40), and a complex elastic modulus E*c of the crosslinked rubber of the second rubber pad (Figs. 1-2: 12) are greatly different from each other, damage originating from a boundary between the first and second rubber pads is likely to occur ([0068]). The tire in which a difference between the complex elastic modulus E*s and the complex elastic modulus .  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 01/05/2021 have been fully considered but they are not persuasive.
On pages 6-7 of the Remarks, Applicant argues that Abramson teaches a tire structure different from that of the claimed invention because the RFID transponder is not provided between a first pad and a second pad, but rather is encased in a single rubber mass. Applicant further argues that the rubber mass encasing the RFID transponder is disposed between the bead filler mass and another filler mass, and therefore, Abramson does not disclose all the limitations of claim 1. The examiner assumes Applicant intended the Adamson reference because an Abramson reference was not relied upon. 
The examiner notes that different references were relied upon in the detailed rejection above in order to satisfy the claim limitations regarding the positioning of the first and second pads relative to the rim strip rubber, and Adamson was optionally relied upon merely to teach that the distance of the position of the electronic component from the folding end of the carcass ply may fall within or overlap with the 
On page 7 of the Remarks, Applicant argues that Yukawa does not resolve the silence of Miklic and Abramson (which the examiner again assumes to be Adamson) as to the claim limitations, and instead was cited merely for its teaching of a rubber modulus of a first pad and a second pad being greater than the rubber modulus of a bead filler. Applicant further argues that the element of Yukawa that was characterized as a second pad is not disposed between the first pad and the rim strip rubber. 
As stated by Applicant, the examiner relied upon Yukawa in order to teach the advantages of providing rubber masses that exist axially outward of the bead filler with moduli that are greater than the bead filler. The specific disposition and positioning of the rubber pads relative to a rim rubber sheet would not affect the moduli of the rubber pads with respect to the bead filler. Thus, while Yukawa may not teach the claimed positioning of the first and second pads relative to the rim strip rubber, it does teach the benefits of providing the outer rubber pads with moduli that are greater than the bead filler so as to have a tire that is excellent in durability. Moreover, the examiner again notes that different references were relied upon in the detailed rejection above in order to satisfy the claim limitations regarding the positioning of the first and second pads relative to the rim strip rubber. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN WHATLEY can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.




/SEDEF PAQUETTE/
Examiner, Art Unit 1749
	

/ROBERT C DYE/Primary Examiner, Art Unit 1749